





CITATION: 1599669 Ontario Inc.
          (Springlakes.ca.inc.) v. 1617798 Ontario Inc., 2011 ONCA 531



DATE:  20110720



DOCKET: C53331



COURT OF APPEAL FOR ONTARIO



Doherty, Laskin and Simmons JJ.A.



BETWEEN



1599669 Ontario Inc. carrying on business as Springlakes.ca.inc.
          and Stephen Smith



Plaintiffs (Appellants)



and



1617798 Ontario Inc., 746874 Ontario Ltd. carrying on
          business as Rosten Investments Inc., 1096508 Ontario Inc. carrying on
          business as JJ Barnicke London Windsor Sarnia Ltd., Vince De Rosa and Gordon
          Laschinger



Defendants (Respondents)



Darren J. Smith, for the plaintiffs (appellants)



Judy Hamilton, for the defendants (respondents)



Heard:  July 14, 2011



On appeal from the judgment of Justice J.E. Kelly of the Superior
          Court of Justice dated November 13, 2008.



APPEAL BOOK ENDORSEMENT



[1]

The appellant advanced one submission in oral argument.  He contends
    that the motion judge went beyond the bounds of the former Rule 20 and made
    findings of fact and credibility determinations.

[2]

We disagree.  Even under the former Rule 20, motion judges had a limited
    power to make findings in the context of determining whether there was a
    genuine issue for trial.  We are not convinced that the motion judge went
    beyond that power given the material that was before her.  Her use of the
    former Rule 20 finds support in
Rozin v. Ilitchev
(2003), 66 O.R. (3d)
    410 at para. 9.

[3]

The appeal is dismissed.  Costs to the respondents in the amount of $15,000,
    inclusive of disbursements and all applicable taxes.


